                   Case 3:19-cr-OfJO05-WHA Document 1 Filed 02/1-27^9 Page 1 of 9

AO 91 (Rev. 11/11) Criminal Complaint


                                     United States District Court
                                                               for the

                                                 Northern District of California            FILED
                  United States of America                                              Fffiia
                               V.

                                                                         Case No.                  SOOl
             Jessica Angelina Bonnie Pipitolu




                          Defendant(s)
                                                                   3 X9                        ^®
                                              CRIMINAL COMPLAINT                                   ^^              ^
         1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               Febmary 10, 2019                in the county of          San Francisco           in the

     Northern          District of        Califomla           , the defendant(s) violated: i

            Code Section                                                    Offense Descrip tion
21 U.S.C. Section 841 (a)(1), (b)(1)         Possession with intent to distribute a control ed substance
(B)
                                             Maximum 40 years term of imprisonment; Maximumfine: $5,000,000;
                                             Maximum term of supervised release of life; Mandatory $100 special
                                             assessment; Mandatory minimum term of Inlprisonment: 5 years; Mandatory
                                             minimum supervised release 4 years



         This criminal complaint is based on these facts:
Please see attached affidvait of U.S. Department of Homeland Security Special Agent Ricardo Haro




         ffif Continued on the attached sheet.


                                                                                                   HaanfJssignature
   Approved as to form
                                                                                     Ricardo Haro, HSI Special Agent
                             AUSA [ IrlZX
                                                                                            Printed name and title


Sworn to before mesigned in my presence.


Date:             02/12^3019
                                                                                               Judge's signature

City and state:                  San Francisco, Califomia                          Hon. Laui'el Beeler, Magistrate Judge
                                                                                            "rinted name and title


                                                      "Fu..
